EXHIBIT 14 CODE OF BUSINESS CONDUCT & ETHICS OF AMERIRESOURCE TECHNOLOGIES, INC. Statement by Chief Executive Officer: Ethics are important to AmeriResource Technologies, Inc. (“ARRT”) and each of its officers, directors and employees. AmeriResource is committed to the highest ethical standards and to conducting its business with the highest level of integrity. An uncompromising adherence to ethical excellence is integral to creating and sustaining a successful business. It provides the necessary strong foundation on which AmeriResource is built and on which it can grow and prosper. Each officer, director and employee of AmeriResource is responsible for the consequences of his or her actions. We must each be the guardian of AmeriResource ethics. Leaders in AmeriResource have the extra responsibility of setting an example by their personal performance and an attitude that conveys our ethical values. That example leads us to treat everyone with honesty and respect. If you are unsure of the appropriate action, take advantage of our open door, informal environment and raise your concerns with management or, if you are still uncomfortable, follow the processes outlined in this Code of Business Conduct & Ethics (“Code”). /s/ Delmar Janovec Delmar Janovec, Chief Executive Officer CODE OF BUSINESS CONDUCT & ETHICS OF AMERIRESOURCE TECHNOLOGIES, INC. INTERNAL CONTROL OVER FINANCIAL REPORTING MEMORANDUM As of and for the fiscal year-ended December 31, 2007 As of the end of the period covered by our audited consolidated financial statements, an evaluation was carried out by the Company’s management, with the participation of its President, of the effectiveness of the Company’s disclosure controls and procedures.Based upon the evaluation, the President concluded that the disclosure controls and procedures were effective as of the end of the period covered by our audited consolidated financial statements.No changes were made to the Company’s internal control over financial reporting as of and for the fiscal year ended December 31, 2007. Management’s Report on Internal Control Over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control system was designed to provide reasonable assurance to the Company’s management regarding the preparation and fair presentation of published financial statements. AmeriResource Technologies president, executive officer and “Certifying Officer” are responsible for establishing and maintaining disclosure controls and procedures for AmeriResource. The Certifying Officer has concluded (based on his evaluation of these controls and procedures as of a date within 90 days of the filing of this report) that the design and operation of AmeriResource disclosure controls and procedures (as defined in Rule 13a-14(c) under the Securities Exchange Act of 1934) are effective and adequate, with the exception of any notations as disclosed below. All internal control systems, no matter how well designed, have inherent limitations, including the possibility of human error and the circumvention or overriding of controls. Accordingly, even effective internal controls can provide only reasonable assurances with respect to financial statement preparation. Further because of changes in conditions, the effectiveness of internal controls may vary over time. Management assessed the effectiveness of the company’s internal control over financial reporting as of December31, 2007. In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control—Integrated Framework.Based on our assessment we believe that, as of December31, 2007, the Company’s internal control over financial reporting is effective based on those criteria. Entity Level Controls: A.Establishment of Committees: 1. The Company currently does not have an audit committee. 2. Ethics Policy: CODE OF BUSINESS CONDUCT & ETHICS OF AMERIRESOURCE TECHNOLOGIES, INC. The principles of this Code are expressed in broad statements to guide ethical decision making. These statements provide a framework but they cannot and do not dictate conduct to cover particular situations. This Code applies to all officers, directors, and employees of AmeriResource. Ethics AmeriResource and each of its officers, directors and employees must conduct their affairs with uncompromising honesty and integrity. Business ethics are no different than personal ethics. The same high standard applies to both. As an AmeriResource associate you are required to adhere to the highest standard regardless at all times. Officers, directors and employees are expected to be honest, fair, respectful and ethical in dealing with each other, with shareholders, clients, customers, vendors and all other third parties. Doing the right thing means doing it right every time. You must also respect the rights of your fellow officers, directors and employees, as well as third parties. Your actions must be free from discrimination, libel, slander or harassment. Each person must be accorded equal opportunity, regardless of age, race, sex, sexual preference, color, creed, religion, national origin, marital status, veteran's status, handicap or disability. Misconduct cannot be excused because it was directed or requested by another. In this regard, you are expected to alert management whenever an illegal, dishonest or unethical act is discovered or suspected. You will never be penalized for reporting your discoveries or suspicions. AmeriResource conducts its affairs consistent with the applicable laws and regulations of the states and countries where it does business. Business practices, customs and laws differ from country to country. When conflicts arise between AmeriResource ethical practices, and the practices, customs, and the laws of a country, AmeriResource seeks to resolve them consistent with its ethical beliefs. If the conflict cannot be resolved consistent with its ethical beliefs, AmeriResource will not proceed with the proposed action giving rise to the conflict. These ethical standards reflect who we are and are the standards by which we choose to be judged. A violation of the standards contained in this Code of Business Conduct & Ethics will result in corrective action, including possible dismissal. Loyalty All officers, directors and employees shall exhibit loyalty in all matters pertaining to the affairs of AmeriResource or to whomever they may be rendering a service. However, no officer, director or employee shall knowingly be a party to any illegal or improper activity. Conflicts of Interest You must avoid any personal activity, investment or association which could appear to interfere with good judgment concerning AmeriResource best interests. You may not exploit your position or relationship with AmeriResource for personal gain.
